TEMPLATE

 

 

RESTRICTED STOCK AGREEMENT FOR

EMPLOYEES UNDER THE CINERGY CORP.

1996 LONG-TERM INCENTIVE COMPENSATION PLAN

 

 

                THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated
effective as of _______________ (the “Date of Grant”), is made by and between
Cinergy Corp., a Delaware corporation, and _______________ (the “Employee”), an
employee of Cinergy Corp. or one of its directly or indirectly held majority or
greater-owned subsidiaries (collectively referred to herein as the “Company”).

 

                WHEREAS, Cinergy Corp. has adopted the Cinergy Corp. 1996
Long-Term Incentive Compensation Plan, as amended from time to time (the
“Plan”), pursuant to which the Employee has been granted the right, contingent
upon the Employee satisfying certain vesting requirements, to receive shares of
Cinergy Corp. common stock, with par value of $0.01 per share (“Common Stock”),
on the terms set forth in this Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth their
understandings with respect to the Common Stock described in this Agreement,
such Common Stock sometimes referred to herein as “Restricted Stock.”

 

                NOW, THEREFORE, in consideration of the recitals and the mutual
agreements contained in this Agreement, the parties agree as follows:

 

1.                                      Grant of Restricted Stock.  Cinergy
Corp. hereby grants to the Employee as of the Date of Grant ______ shares of
Restricted Stock (the “Restricted Stock”) subject to and upon the terms,
conditions and restrictions set forth in this Agreement and the Plan.  The
Restricted Stock shall be fully paid and nonassessable.

 

2.                                      Restrictions on Restricted Stock.  The
Restricted Stock shall be subject to the following terms, conditions and
restrictions:

 

(a)                                  Subject to the restrictions set forth in
the Plan and this Agreement, the Employee shall possess all incidents of
ownership of the Restricted Stock.

 

(b)                                 The Restricted Stock, and the Employee’s
interest therein, may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of by the Employee, except to the
Company, until the Restricted Stock has become vested as provided in Section
2(c) hereof; provided, however, that the Employee’s rights with respect to the
Restricted Stock may be transferred by will or pursuant to

 

 

1

--------------------------------------------------------------------------------


 

                                                the laws of descent and
distribution. Any purported transfer or encumbrance in violation of this
Agreement shall be void, and the other party to any such purported transaction
shall not obtain any right or interest in the Common Stock.

 

(c)                                  Subject to earlier forfeiture as described
in Section 2(d) hereof, the Restricted Stock shall vest on _______________,
provided that the Employee has been continuously employed with the Company as of
such date [and the Compensation Committee of the Board of Directors of Cinergy
Corp. or its delegate (the “Committee”) determines as of such date that all of
the performance measures set forth in Section 2(e) (the “Performance Measures”)
have been satisfied in full.] Notwithstanding the preceding sentence, the
Restricted Stock shall immediately vest in full [(without regard to whether the
Performance Measures have been satisfied)] if Employee has been continuously
employed with the Company until the first to occur of the following events
(provided that such events occur on or prior to _______________): (i) the
Employee’s death, (ii) the Employee’s disability (as that term is defined in the
Cinergy Corp. Long-Term Disability Plan), (iii) a Change in Control occurs, (iv)
the Company terminates the Employee’s employment for reasons other than Cause,
or (v) the Employee terminates his or her employment with the Company for Good
Reason.(1)

 

(d)                                 The Employee shall forfeit his or her
Restricted Stock in its entirety if he  or she ceases to remain continuously
employed by the Company until the date on which the Restricted Stock vests in
accordance with Section 2(c) hereof. In the event of forfeiture, the
certificate(s) representing the Restricted Stock covered by this Agreement shall
be transferred to and reacquired by the Company at no cost to the Company.

 

(e)                                  For purposes of this Agreement, the
following terms shall have the following meanings:

 

(i)                                     “Cause” [Insert Definition of Cause]

 

(ii)                                  “Good Reason” [Insert Definition of Good
Reason]

 

(iii)                               “Performance Period” shall mean the period
beginning on _________________ and ending on _________________.

 

(iv)                              “Performance Measures” shall be as follows:

 

                                                [Insert Performance Measures]

--------------------------------------------------------------------------------

(1) The vesting events for restricted stock vary for each participant.  Some
restricted stock grants incorporate a cliff vesting schedule while others use a
graded vesting schedule.  The restricted stock grants incorporate some or all of
the items set forth in Section 2(c).

 

 

2

--------------------------------------------------------------------------------


 

(f)                                    The Employee shall have the right to
receive, during the period commencing on the Date of Grant and ending on the
date the Restricted Stock vests, cash payments equal to the amount of dividends
that the Employee would have received if he or she had owned ______ shares of
Common Stock during such period, which amounts shall be paid to the Employee as
soon as administratively practicable following each relevant dividend payment
date.

 

3.                                      Certificate; Restrictive Legend.  The
Employee agrees that the Restricted Stock shall be represented by a certificate
or certificates registered in the Employee’s name and endorsed with an
appropriate legend referring to the restrictions set forth in this Agreement.

 

4.                                      Retention of Stock Certificate;
Dividends.

 

(a)                                  The certificate(s) representing the
Restricted Stock shall be held in custody by the Company or its agent until
those shares have become vested in accordance with Section 2(c) of this
Agreement.  The Employee hereby appoints the Company, with full power of
substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such forfeited shares to the Company upon such
forfeiture.

 

(b)                                 Except as otherwise provided herein, from
and after the Date of Grant, [the Employee shall have all rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock and receive any dividends;] [during the period commencing
on _______________ and ending on the date the Restricted Stock becomes fully
vested, any dividends that would have been paid to the Employee if he or she had
held the Restricted Stock during such period and such stock had not been subject
to forfeiture provisions will be retained by the Company and will be subject to
the provisions set forth in Section 2; if the Restricted Stock becomes vested as
provided herein, the Company shall transfer to the Employee additional Common
Stock having a fair market value on the date of transfer equal to the dividends
retained with respect to the Restricted Stock;] provided, however, that any
additional Common Stock or other securities that the Employee may become
entitled to receive pursuant to a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company shall be subject to the
same restrictions as the Restricted Stock covered by this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                      Income Taxes.  The Employee shall pay to
the Company promptly upon request, and in any event at the time the Employee
recognizes taxable income in respect of the Restricted Stock, an amount equal to
the taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Stock.  Such payment shall be made in the
form of cash, shares of Common Stock already owned or withholding from shares
otherwise transferable upon the lapse of restrictions, or in a combination of
such methods, as determined by the Employee.  The Employee shall promptly notify
the Company of any election made by the Employee pursuant to Section 83(b) of
the Code.

 

6.                                      Deferral of Restricted Stock.  To the
extent permitted by law, the Committee may permit the Employee to elect to defer
the settlement of the Restricted Stock pursuant to such rules, procedures or
programs as it may establish for purposes of this Agreement. The Committee also
may provide that the deferred settlement includes the payment or crediting of
dividend equivalents or interest on the deferred amounts.

 

7.                                      Incorporation by Reference.  The
provisions of the Plan are incorporated into this Agreement by reference. This
Agreement shall be construed in accordance with the provisions of the Plan and
such regulations as may from time to time be adopted by the Committee. Any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Employee and his or her legal representative in respect of any questions
arising under the Plan, or this Agreement. In the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the terms,
conditions and provisions of the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. By signing this Agreement, the Employee
acknowledges that he or she has received a copy of the Plan and this Agreement
and has had an opportunity to review the Plan and this Agreement and agrees to
be bound by all the terms and provisions of the Plan and this Agreement.

 

8.                                    Notices and Electronic Delivery and
Signature.  Except as otherwise provided by the Company from time to time, any
and all notices, designations, consents, offers, acceptances and any other
communications provided for in this Agreement shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of Cinergy Corp., to its
Corporate Secretary at the principal office of Cinergy Corp., in the case of the
Employee, to the Employee’s address appearing on the books of the Company, or to
the Employee’s residence or to such other address as may be designated in
writing by the Employee.  Notwithstanding the foregoing, the Employee hereby
consents and agrees to electronic delivery of any Plan documents, proxy
materials, annual reports and other related documents, including all materials
required to be distributed pursuant to applicable securities laws.  If the
Company establishes procedures for an

 

 

4

--------------------------------------------------------------------------------


 

                                                electronic signature system for
delivery and acceptance of Plan documents (including documents relating to any
programs adopted under the Plan), the Employee hereby consents to such
procedures and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.  The
Employee consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan, including any program adopted under the Plan.  The
Employee understands that, unless earlier revoked by the Employee, this consent
shall be effective for the duration of the Agreement and that he or she shall
have the right at any time to request written copies of any and all materials
referred to above.

 

9.                                      No Right to Continued Employment. 
Nothing in the Plan or in this Agreement shall confer upon the Employee any
right to continue in the employ of the Company or shall interfere with or
restrict in any way the right of the Company, which is hereby expressly
reserved, to remove, terminate or discharge the Employee at any time for any
reason whatsoever, with or without Cause.

 

10.                               Successors.  The terms of this Agreement shall
be binding upon and inure to the benefit of Cinergy Corp., its successors and
assigns, and on the Employee and the beneficiaries, executors, administrators,
heirs, and successors of the Employee.

 

11.                               Invalid Provision.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions of this Agreement, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision has been omitted.

 

12.                               Modifications. No change, amendment,
modification or waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the parties.

 

13.                               Entire Agreement.  This Agreement and the Plan
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in this Agreement, and supersede all prior
communications, representations and negotiations in respect thereto.

 

14.                               Governing Law.  This Agreement and the
Employee’s rights under it shall be construed and determined in accordance with
the laws of the state of Delaware.

 

15.                               Headings.  The headings of the Sections of
this Agreement are provided for convenience only and are not to serve as a basis
for interpretation or construction, and shall not constitute a part of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

 

16.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, notwithstanding any other provision of this Agreement,
the Company shall not be obligated to deliver any Common Stock pursuant to this
Agreement if the delivery thereof would result in a violation of any such law.

 

 

                IN WITNESS WHEREOF, this Agreement has been executed and
delivered by the parties as of the ______ day of _______________, _____.

 

EMPLOYEE                                                                                                          
CINERGY CORP.

 

 

 

Signature: 
_________________________                                                  By: 
__________________________

 

 

6

--------------------------------------------------------------------------------